Citation Nr: 0205431	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  01-06 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired neuropsychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	Carlos F. Garcia-Enchautegui



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from December 1990 to 
September 1991.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War.  He may also have had 
active duty for training and/or inactive duty training as a 
member of the Army Reserve National Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision in 
part of which the regional office (RO) denied entitlement to 
service connection for an acquired neuropsychiatric disorder, 
entitlement to service connection for a low back disorder, 
and entitlement to service connection for asthmatic 
bronchitis.  In a Statement of the Case provided to the 
veteran in May 2001, the RO couched the issues as requiring 
new and material evidence to reopen claims for service 
connection for bronchial asthma, a back condition, and a 
nervous condition.


FINDINGS OF FACT

1.  In a March 2000 rating decision which the veteran did not 
appeal, the RO denied entitlement to service connection for 
an acquired neuropsychiatric disorder diagnosed as 
depression.

2.  Since the March 2000 rating decision, the evidence 
associated with the veteran's claims folder concerning his 
psychiatric disorder is cumulative or redundant, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  In a January 1998 rating decision, which the veteran did 
not appeal, the RO denied service connection for a back 
disorder.

4.  Since the January 1998 rating decision, the evidence 
associated with the veteran's claims folder concerning his 
back disorder is cumulative or redundant, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  In the January 1998 rating decision, which the veteran 
did not appeal, the RO denied entitlement to service 
connection for asthmatic bronchitis.

6.  Since the January 1998 rating decision, relevant, 
noncumulative evidence has been submitted which indicates 
that the veteran has current disability from a respiratory 
disorder diagnosed as bronchial asthma.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision in which the RO denied 
entitlement to service connection for a neuropsychiatric 
disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302, 20.1103 (2001).

2.  The veteran has not submitted new and material evidence 
to reopen the claim for service connection for a 
neuropsychiatric disorder.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).

3.  The January 1998 rating decision in which the RO denied 
entitlement to service connection for asthmatic bronchitis 
and a back disorder is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302, 20.1103 (2001).

4.  The veteran has not submitted new and material evidence 
to reopen the claim for service connection for a low back 
disorder.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).

5.  The veteran has submitted new and material evidence to 
reopen the claim for service connection for asthmatic 
bronchitis.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has disability from 
neuropsychiatric disorder, a back disorder, and asthmatic 
bronchitis (more recently diagnosed as bronchial asthma) 
which he incurred during his active service.  His claims for 
service connection for such disorders have been previously 
denied.

Passage of the Veterans Claims Assistance Act of 2000 (VCAA) 
has significantly changed the adjudication process for claims 
for compensation benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5104(a) and 5107 (West 1991 & Supp. 2001).  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or, as here, filed before the date of enactment 
and not yet final as of that date.

Under 38 U.S.C.A. § 5103A(d)(1) (West 1991 & Supp 2001), VA 
must provide a medical examination or obtain a medical 
opinion in compensation claims when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion  is "necessary" if the evidence of 
record, considering all the information and lay or medical 
evidence, including statements of the claimant: (1) Contains 
competent evidence that the claimant has current disability 
or persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's military service; but (3) does not 
contain sufficient medical evidence to decide the claim.  
38 U.S.C.A. § 5103A(d)(2) (West 1991 & Supp. 2001).

The regulations which have been adopted by VA to implement 
the VCAA are found at 66 Fed. Reg. 45620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a)).  Under 38 C.F.R. § 3.159(c)(4)(i), VA 
will provided an examination or obtain a medical opinion if, 
after completing its duty to assist the claimant in obtaining 
records, the evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but (1) 
Contains competent lay or medical evidence of a current 
diagnosed disability or of persistent or recurrent symptoms 
of disability; (2) establishes the veteran suffered an event, 
injury or disease in service; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury or disease in service or another 
service-connected disability.

In this case, in March 2001 the RO sent the appellant a 
letter concerning the application of the VCAA to the issues 
now before the Board on appeal.  Thus, the notice obligations 
of the VCAA have been met.  In addition, the RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  In fact, it appears that all 
evidence identified by the appellant relative to his claims 
for service connection for a back disorder and for a 
neuropsychiatric disorder  have been obtained and associated 
with the claims folder.  With regard to those issues, the 
record does not indicate the existence of additional relevant 
evidence that the RO has not obtained.

For the reasons and bases which are discussed below, the 
Board has determined that the veteran has not submitted new 
and material evidence to reopen his claims for service 
connection for a neuropsychiatric disorder and a back 
disorder.  Further, the Board has determined that the veteran 
has submitted new and material evidence to reopen his claim 
of entitlement to service connection for bronchial asthma.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

In a March 2000 rating decision which the veteran did not 
appeal, the RO denied entitlement to service connection for a 
neuropsychiatric disorder.  In a January 1998 rating 
decision, which the veteran did not appeal, the RO denied 
entitlement to service connection for bronchial asthma and a 
low back disorder.  The RO's January 1998 and March 2000 
rating decisions are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302, 20.1103 (2001).  The claims can be 
reopened only with the submission of new and material 
evidence.

As defined by the applicable regulation, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Although a slightly different definition of what constitutes 
new and material evidence has been adopted by recently 
promulgated regulations, the new definition does not apply to 
claims, such as those on appeal in this case, which were 
pending prior to August 30, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001).

Current case law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if such evidence has been presented, the 
merits of the claim must be evaluated based on a review of 
the entire record.

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

I.  Neuropsychiatric Disorder

Service medical records show that at the time of his 
Southwest Asia demobilization, the veteran reported 
complaints of trouble sleeping, nightmares, nervousness, and 
feeling "down".

A January 1995 VA Gulf War assessment report documents the 
veteran's complaints that his general disposition and 
character had changed after his Southwest Asia duty.  He 
complained of unexplained and unwarranted temper outbursts, 
memory loss, marital problems, and poor personal 
interrelationships.  An examiner reported a diagnosis of 
post-traumatic stress disorder (PTSD).

At the November 1995 VA neuropsychiatric examination, the 
veteran did not show symptoms of a mental disorder.  In 
addition, private medical records received and considered 
prior to the January 1998 rating decision do not show 
treatment of a neuropsychiatric disorder.

More recently submitted evidence indicates that the veteran 
may have disability from an acquired neuropsychiatric 
disorder.  He was hospitalized in a private hospital in 
August 1998 for treatment of a major depressive episode and 
PTSD. He was prescribed Prozac and Xanax, and the 
psychiatrist recommend outpatient psychiatric treatment.

A VA outpatient treatment note dated in December 1998 
documents the veteran's claim that he was in close proximity 
to combat, was treated with tranquilizers while in service 
and had psychiatric treatment at the VA medical center at San 
Juan after his separation from service.  He had current 
symptoms of anxious mood.  An examiner reported a diagnosis 
of anxiety disorder not otherwise specified.

The basis for the denial of service connection for a 
neuropsychiatric disorder, including major depression and 
post-traumatic stress disorder, in the RO's March 2000 rating 
decision was the lack of evidence that such a disorder was 
incurred in or otherwise related to the veteran's military 
service or to a service-connected disability.  In addition, 
with regard to the claim for service connection for PTSD, the 
RO noted that there was no "reliable" diagnosis of PTSD.

The evidence submitted since the RO's March 2000 rating 
decision which denied service connection for a nervous 
condition consists of a duplicate of a private hospital 
summary which had been considered previously.  Such evidence 
is cumulative.  Therefore, the Board concludes that no new 
and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
neuropsychiatric disorder.

II.  Back Disorder

The evidence in the record at the time of the January 1998 
rating decision consisted of the veteran's service medical 
records, reports of VA examinations, and statements and 
treatment records from private physicians.  

Service medical records do not show treatment for a back 
disorder.  However, at the time of his medical examination 
for separation from active duty service in September 1991, 
the veteran reported that he had recurrent back pain.  The 
examiner elaborated that the veteran had occasional low back 
pain associated with lifting heavy objects.  The examiner 
reported that the veteran's spine and musculoskeletal systems 
were clinically normal.

In addition to service medical records, the pertinent 
evidence in the claims file prior to the RO's January 1998 
consisted of reports of VA examinations, and records of 
private medical treatment.

Private medical records include a May 1989 X-ray report of 
the veteran's lumbar spine.  The study was normal.  A private 
medical treatment note dated in August 1995 indicates that 
the veteran had multiple complaints including back pain.  He 
complained again of low back pain when seen again in October 
1995.

At a February 1997 VA examination of his spine, the veteran 
told the examiner that he began to have low back pain in 1991 
as a result of jumping off trucks while on active duty in the 
Persian Gulf area.  He reported that he sought treatment at 
the time, was told he had muscle spasm, and was given 
medication.  His current complaints were low back pain, 
radiating pain to the posterior right leg, and occasional 
numbness of the toes of the right foot.  He reported worsened 
pain with forward bending.  There were no deformities or 
postural abnormalities on examination.  There was evidence of 
moderate spasm of the lumbar paravertebral muscles.  There 
was slight to moderate limitation of motion of the lumbar 
spine in  all directions, with objective signs of pain with 
movement.  On the right, ankle jerk was absent, and straight 
leg raising and Lasegue's sign were positive.  There was 
diminished sensation to pinprick on the right first sacral 
vertebra (S1) dermatome.  The reported diagnosis was clinical 
right S1 lumbar radiculopathy with myositis.

The basis for the denial of the veteran's claim for service 
connection for a low back disorder in the RO's January 1998 
rating decision was the lack of medical evidence that such a 
disorder was incurred during his active military service.

The pertinent evidence received since the January 1998 rating 
decision includes a statement from a private physician, VA 
outpatient treatment records, and an August 1998 report of a 
private hospitalization.

The August 1998 report of a private hospitalization for 
psychiatric treatment contains a diagnosis of herniated 
lumbar disc.

VA outpatient treatment records dated in from January to 
October 1998 document the veteran's continuing complaints of 
low back pain diagnosed a lumbar radiculopathy.  A treatment 
note dated in October 1999 contains impressions of backache 
and degenerative disc disease.

In a March 1999 note, a private neurologist reported that he 
had treated the veteran since January 1998 for lumbar 
radiculitis secondary to canal stenosis.  Reportedly, the 
veteran responded poorly to physical therapy and medication.

The Board finds that the evidence submitted since the January 
1998 rating decision is cumulative of evidence previously of 
record and considered by the RO in the January 1998 decision.  
Such evidence shows that the veteran has a low back disorder 
diagnosed as lumbar radiculopathy due to degenerative disc 
disease.  There was similar evidence of record in January 
1998 probative of whether the veteran had current disability 
from a low back disorder.  The Board concludes that the 
evidence is not new and material.  Therefore, the claim for 
service connection for a low back disorder is not reopened.

III.  Asthmatic Bronchitis

Service medical records show that the veteran had in-service 
treatment for respiratory disorders which were variously 
diagnosed as asthma, bronchitis, and costochondritis.  At the 
time of his September 1991 Southwest Asia demobilization, he 
had complaints of chest pain and shortness of breath.  An 
examiner elaborated that the veteran had bronchitis while he 
was in the Persian Gulf area with cough productive of bloody 
sputum.  

During a Gulf War Registry examination in January 1995, the 
veteran complained of wheezing after exercise.  On 
examination, his lungs were clear to percussion and 
auscultation.  There were no rales or expiratory wheezes.  
His chest showed equal, bilateral respiratory excursions.  
The examiner's diagnoses included dyspnea.

The veteran underwent a VA respiratory examination in March 
1995.  At that time the veteran asserted that he developed 
shortness of breath during his active duty service, with 
associated chest tightness, and productive cough with whitish 
sputum requiring visits to a military hospital.  The 
veteran's current complaints were of dyspnea on moderate 
effort.  The examiner noted the veteran's history of 
bronchial asthma.  However, on clinical examination, there 
was no current indication of pulmonary disease.  A pulmonary 
function test showed mild air trapping and poor inspiratory 
maneuver.

In the January 1998 rating decision which denied entitlement 
to service connection for asthmatic bronchitis, the RO 
reasoned that the veteran's in-service asthmatic bronchitis 
was acute, having resolved after treatment.  Further post-
service examinations were negative for any indication of a 
respiratory disorder.

The pertinent evidence submitted since the RO's January 1998 
rating decision consists of a summary of a private 
hospitalization and VA outpatient treatment records.  

Among the medical diagnoses reported in a hospital summary 
dated in August 1998 was bronchial asthma.

A VA outpatient treatment note dated in May 1999 shows an 
impression of bronchial asthma and bronchitis.  The veteran 
was prescribed an albuterol inhaler, cough suppressant 
medication, and an antibiotic.  A VA outpatient treatment 
note dated in October 1999 documents the veteran's history of 
occasional exacerbations of bronchial asthma.  On 
examination, his lungs were clear to auscultation.  The noted 
impression was stable bronchial asthma.

Since the January 1998 rating decision, relevant, 
noncumulative evidence has been submitted to indicate that 
the veteran may have current disability from bronchial 
asthma.  Such evidence is significant, as the record did not 
previously contain documentation of a post-service diagnosis 
of asthma or bronchitis.  Such evidence must be considered to 
fairly decide the veteran's claim.  The Board concludes that 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a respiratory 
disorder diagnosed as bronchial asthma.

Now that this claim is reopened, the remaining question is 
entitlement to service connection for asthmatic bronchitis or 
bronchial asthma.  The Board is undertaking additional 
development on the issue of entitlement to service connection 
for asthmatic bronchitis or bronchial asthma pursuant to 
authority granted by 67 Fed. Reg. 3,309, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3.105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  

After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


ORDER

The claims of entitlement to service connection for an 
acquired neuropsychiatric disorder and a low back disorder 
are not reopened.

The claim of entitlement to service connection for asthmatic 
bronchitis is reopened.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

